                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MANDIRA KUMAR, Individually and on behalf         :
of all others similarly situated,
                Plaintiffs,                               CIVIL ACTION
                                                          No. 19-0362
              v.                                  :

KULICKE AND SOFFA INDUSTRIES, INC.,
FUSEN CHEN, and JONATHAN CHOU,                    :
          Defendants.

                                              ORDER


       AND NOW, this 9th day of October 2019, upon consideration of Defendants’ Motion for

Leave to File Reply (ECF No. 72), Defendants’ Motion Requesting this Court Take Judicial

Notice (ECF No. 68), Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (ECF No.

67), and Plaintiffs’ Response in Opposition to Defendants’ Motion to Dismiss (ECF No. 71),

it is hereby ORDERED as follows:

              (1) Defendants’ Motion for Leave to file Reply is GRANTED, and the Reply
                  Brief attached to said Motion shall be deemed filed as of this day;

              (2) Defendants’ Motion Requesting this Court Take Judicial Notice of Kulicke’s
                  2017 10-K, November 27th Press Release, May 30th 8-K/A, and the
                  Yahoo!Finance printout of Kulicke’s daily closing stock price from May 11,
                  2018 to August 9, 2018 is GRANTED;

              (3) Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint is
                  GRANTED; and,

              (4) On or before October 30, 2019, Plaintiffs shall file an Amended Complaint in
                  accordance with this Court’s accompanying Memorandum.


                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II   J.
